Citation Nr: 0947503	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a right foot 
disability, claimed as numbness, to include as secondary to 
service-connected degenerative disc disease of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from June 1980 
to November 1986 and had periods of active duty, active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) in the Army National Guard from September 1993 to 
November 2004.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
in pertinent part denied service connection for right foot 
numbness.  The RO issued a notice of the decision in January 
2006, and the Veteran timely filed a Notice of Disagreement 
(NOD) in April 2006.  The RO provided a Statement of the Case 
(SOC) in April 2007 and thereafter, in June 2007, the Veteran 
timely filed a substantive appeal.  

In May 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.  

On appeal in November 2008, the Board remanded the case for 
additional development, to include providing appropriate VCAA 
notice and scheduling an examination for the purpose of 
determining the nature and etiology of any right foot 
disability.  The Board notes that the AMC complied with the 
November 2008 Remand directive to the extent possible.  
However, as explained below, further development is required 
in the instant case.  

During his May 2009 hearing, the Veteran described symptoms 
of radiculopathy and/or neuropathy of the right lower 
extremity and foot.  See transcript of the Veteran's 
testimony presented at a Board hearing in May 2009.  The 
Board also finds references to neuropathy of the right lower 
extremity in the 2009 VA examination report.  Such evidence 
raises a claim for entitlement to a separate compensable 
rating for a neurological disability secondary to or 
associated with the Veteran's service-connected low back 
disability.  The question of whether a separate compensable 
rating for additional neurological impairment due to or 
associated with the Veteran's service-connected back 
disability, to include neuropathy of a lower extremity, under 
the provisions of 38 C.F.R. § Part 4 (see specifically 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1), is 
intertwined with the claim in appellate status: entitlement 
to service connection for a right foot disability, claimed as 
numbness, to include as secondary to the Veteran's service-
connected back disability.  

In view of the foregoing, the claim for service connection 
and the raised claim for a separate compensable rating noted 
above are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims.  38 C.F.R. § 19.9 
(2009).  The relevant evidence is summarized below.

Service Medical Records

A July 1998 treatment note indicates that the Veteran 
complained of chronic, intermittent low back pain with 
occasional radiation down both legs.

May 2001 treatment notes indicate that the Veteran complained 
of sharp right lower extremity radicular pain.  He also 
described a "pins and needles" feeling.

An October 2004 treatment note indicates that the Veteran 
complained of numbness in the right lateral foot.

Private Provider Records

An October 2004 X-ray reveals degenerative joint disease of 
the right ankle with primary degenerative changes of the 
tibiotalar and talocalcaneal joints.  The Veteran also had a 
plantar calcaneal spur and calcification on the tibial side 
of the insertion of the syndesmosis.

October 2005 VA Examination

The Veteran indicated that the numbness in his right foot is 
related to his degenerative disc disease of the lumbar spine.  

Upon physical examination, gait was normal.  There was full 
range of motion of the ankle with 20 degrees of dorsiflexion 
and 45 degrees plantar flexion.  Internal rotation was 30 
degrees and external rotation was 20 degrees.  Pain was noted 
in the right ankle on toe walk with increased pain on 
repetitive motion.  There was no weakness, loss of endurance, 
or fatigue reported by the Veteran or noted by the examiner.  
All joints were stable.  Deep tendon reflexes were absent.  
Sensory was intact to light touch.  The examiner found "[n]o 
loss of sensory noted on exam today, i.e., no numbness 
reported or found of feet or ankles today."  

March 2008 Travel Board Hearing

During the hearing, the Veteran described symptoms of 
radiculopathy and/or neuropathy of the right lower extremity 
and foot.  Specifically, the Veteran testified that he had 
fallen several times due to weakness in his right foot.  The 
Veteran also testified that he experienced pain that radiated 
from his back down his right leg and foot.  

May 2009 VA Examination

The Veteran reported persistent numbness to the lateral 
aspect of his right foot since 2004, but indicated that his 
condition was improving.  He stated that the numbness was 
located to the lateral and dorsal aspect of his right foot 
and extended to his 5th, 4th, and 3rd toes.  The Veteran 
described the numbness as constant.  He denied any flare-ups 
or the use of any assistive devices.  There was no limitation 
to walking.  He was able to stand 3-8 hours, with only short 
rest periods.  The Veteran also complained of back pain.  
Upon physical examination, his gait was functional and 
effective with good balance, coordination, rotation, and heel 
stride.  

The Veteran stated that he had undergone nerve conduction 
studies in 2006 and 2008 but had been unable to complete them 
due to pain.  The examiner wrote "the results of both 
studies were equivocable and inconclusive."  She also wrote 
"[t]he 2006 study shows muscle membrane instability of the 
right foot suggesting peripheral neuropathy" and that 
"[t]he 2008 study report stated that the Veteran was unable 
to complete the study and the partial results obtained were 
listed as normal."  It is unclear whether these studies were 
conducted by a VA physician or a private provider.  In any 
event, the examiner indicated that she had enclosed a copy of 
the studies with her report.  However, the Board notes that 
these documents are not attached to the examination report or 
included in the claims file.  

The examiner reviewed the claims file and diagnosed right 
foot neuropathy of unknown etiology.  The examiner stated:

Per veteran's statement and documented in CPRS, the 
veteran's physician requested that the study be re-
scheduled, but veteran states that he declined to 
schedule the study.  Veteran was advised of the 
need to complete all necessary studies in order to 
be able to ascertain the nature, source, and 
etiology of his symptom (right foot numbness).  
Veteran declines all testing stating that he was 
going to think about it and that he was going to 
contact the VBA with his decision.  At this point, 
I am unable to render an opinion as to the nature, 
source, or etiology of the veteran's condition, 
without resorting to mere speculation.  

Analysis 

During his Board hearing in May 2009, the Veteran indicated 
that the disability at issue is associated with or due to his 
service-connected back disability.  As noted above, in view 
of the Veteran's testimony and his history obtained upon 
medical examination, an issue of entitlement to a separate 
compensable rating for neurological impairment, to include 
but not limited to right foot neuropathy, is raised by the 
record and is intertwined with the claim for service 
connection for a right foot disability in appellate status 
because it could have a significant impact upon the other 
claim, which in turn could render any review of the decision 
on the other claims meaningless and a waste of appellate 
resources.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker 
v. Brown, 7 Vet. App. 116, 118 (1994).  Accordingly, the 
entire matter should be adjudicated by the RO but only after 
all indicated development is accomplished.  

The Board finds that the May 2009 VA examination contains a 
diagnosis of right foot neuropathy and acknowledges the 
Veteran's service-connected back disability.   However, the 
examiner was unable to determine whether the Veteran's right 
foot disability is related to service or secondary to (caused 
or aggravated by) his low back disability apparently because 
the Veteran refused nerve conduction studies.  The veteran is 
advised that failure to report for an examination (or in this 
case neurological tests) without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).  In 
this regard, it is also noted that the duty to assist is not 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In view of the foregoing, the Board finds that the claims 
file must be returned to the physician who performed the May 
2009 VA examination so that the Veteran can be offered 
another opportunity to present for a nerve conduction study 
and an addendum to that examination that addresses the nature 
and etiology of any right foot disability that is currently 
present. 

There is also indication that there are additional treatment 
records relating to the Veteran's right foot disability that 
have not been obtained.  Such relevant evidence must be 
obtained and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(1)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) with respect to the raised, 
intertwined claim for entitlement to a 
separate compensable rating for any 
neurological impairment that is present 
that is due to or associated with his 
service-connected degenerative disc 
disease of the thoracolumbar spine, to 
include but not limited to peripheral 
neuropathy.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2009).  See also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note 1.  

2.	The AMC/RO must contact the Veteran and 
request all pertinent information 
regarding any evaluation or treatment he 
has received for his back disability and 
a right foot disorder since January 2006.  
After obtaining any signed consent from 
the Veteran that may be required, the 
AMC/RO should secure all identified 
relevant medical records that are not 
currently in the claims file.   

3.	The claims file must be returned to the 
physician who performed the May 2009 VA 
examination (Rosa M. Borders, M.D.) for 
the purpose of affording the Veteran 
another opportunity to present for a 
nerve conduction study.  The Veteran must 
be informed that a failure to report for 
the examination may result in the denial 
of his service connection claim.    

Following a review of the relevant 
evidence in the claims file and the 
results of the nerve conduction study, 
the examiner is requested to answer the 
following questions:

a.	Is it at least as likely as not 
(50 percent or greater 
probability) that any right foot 
disability that is currently 
present, to include neuropathy and 
radiculopathy, was caused or 
aggravated by his service-
connected degenerative disc 
disease of the thoracolumbar 
spine?

b.	Is it at least as likely as not 
(50 percent or greater 
probability) that any right foot 
disability that is currently 
present, to include radiculopathy 
and neuropathy, began during 
service or is causally linked to 
any incident of service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

If it is determined that a disability 
of the right foot was aggravated by 
degenerative disc disease of the 
thoracolumbar spine, to the extent that 
is possible, the examiner is requested 
to provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected foot disability 
(e.g., slight, moderate) before the 
onset of aggravation.

The physician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, she should indicate why an 
opinion is not possible.

If the clinician who performed the May 
2009 examination is not available to 
provide the requested addendum to her 
evaluation, the claims file must be 
referred to another clinician for a 
neurological examination for the purpose 
of determining the nature and etiology of 
any right foot disability that may be 
present and answering the questions set 
forth above.
	
The claims folder and a copy of this 
remand should be made available to the 
clinician for review.

4.  After completion of any other 
development indicated by the record, the 
AMC/RO must adjudicate the claim for 
service connection for a right foot 
disability, to include as secondary to 
service-connected degenerative disc 
disease of the thoracolumbar spine.  If 
the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The AMC/RO must also adjudicate the issue 
of whether the Veteran is entitled to a 
separate compensable rating for any 
additional neurological impairment that 
is present that is due to or associated 
with his service-connected low back 
disability, to include but not limited to 
peripheral neuropathy.  If the claim is 
denied, the AMC/RO should issue an 
appropriate SOC and provide the Veteran 
an opportunity to perfect his appeal of 
this claim by submitting a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

